FILED
                                                             United States Court of Appeals
                                                                     Tenth Circuit

                                                                    August 23, 2013
                      UNITED STATES COURT OF APPEALS
                                                   Elisabeth A. Shumaker
                                                                      Clerk of Court
                                   TENTH CIRCUIT


 MAYA RODRIGUEZ,

          Plaintiff - Appellant,
                                                         No. 13-1266
 v.                                             (D.C. No. 1:12-CV-02216-LTB)
                                                           (D. Colo.)
 STATE OF COLORADO,

          Defendant - Appellee.


                              ORDER AND JUDGMENT *


Before HARTZ, O’BRIEN, and GORSUCH, Circuit Judges.


      Maya Rodriguez, a prisoner in Colorado, filed a pro se complaint against

the state, alleging, as far as the district court could determine, violations of

Section 504 of the Rehabilitation Act of 1973, 29 U.S.C. § 794, and the

deprivation of her constitutional rights under 42 U.S.C. § 1983. But it was hard

to discern the basis of her claims — the district court found that her filing did not

meet the minimal notice pleading requirements of Fed. R. Civ. P. 8, and ordered


      *
         After examining appellant’s brief and the appellate record, this panel has
determined unanimously that oral argument would not materially assist the
determination of this appeal. See Fed. R. App. P. 34(a)(2) and 10th Cir. R.
34.1(G). The case is therefore ordered submitted without oral argument. This
order and judgment is not binding precedent except under the doctrines of law of
the case, res judicata, and collateral estoppel. It may be cited, however, for its
persuasive value consistent with Fed. R. App. P. 32.1 and 10th Cir. R. 32.1.
her to amend it. Her second attempt fared no better. Neither did her third,

despite the court’s warning that another deficient filing might result in dismissal.

Finally, the district court dismissed her complaint without prejudice under Fed. R.

Civ. P. 41(b).

      She had only slightly better results from her first appeal earlier this year.

There, we noted that the statute of limitations on some of Ms. Rodriguez’s claims

might have run, meaning that even a dismissal without prejudice would

effectively end her case. We remanded for the district court to consider the

factors identified in Nasious v. Two Unknown B.I.C.E. Agents, 492 F.3d 1158,

1162 (10th Cir. 2007), and decide whether dismissal was nevertheless warranted.

See Rodriguez v. Colorado, No. 12-1494, 2013 WL 1169429 (10th Cir. Mar. 22,

2013). On remand, the district court offered Ms. Rodriguez a fourth opportunity

to amend her pleadings. But after two months passed with no new pleading — or

indeed any other communication from Ms. Rodriguez — the district court again

dismissed her case in a careful six-page opinion addressing each of the relevant

factors. Ms. Rodriguez now appeals this latest dismissal.

      We see no reversible error here. Ms. Rodriguez’s brief identifies no flaw in

the district court’s reasoning. Neither do we discern any after our own

independent examination. Accordingly, for the same reasons given by the district

court, we affirm the dismissal below. We also deny Ms. Rodriguez’s motion to




                                        -2-
proceed in forma pauperis, as she fails to present a non-frivolous argument on

appeal.


                                             ENTERED FOR THE COURT



                                             Neil M. Gorsuch
                                             Circuit Judge




                                       -3-